Order entered October 3, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00185-CV

                IN THE INTEREST OF D.M., A MINOR CHILD

                On Appeal from the 255th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-19-03631

                                     ORDER

        Before the Court is appellants’ September 29, 2022 motion for extension of

time to file their brief. Appellants explain the extension is necessary because the

reporter’s record does not include many of the exhibits that were admitted into

evidence at trial. Appellants further explain that the reporter responsible for the

record, Yolanda Atkins, informed them that she filed the exhibits with the trial

court electronically when she resigned as official court reporter and cannot access

them.

        We GRANT the motion to the extent we SUSPEND the brief deadline. We

ORDER appellants to file, no later than October 10, 2022, a list of the missing
exhibits with the trial court clerk as well as LaToya Young-Martinez, the Official

Court Reporter for the 255th Judicial District Court. We further ORDER Ms.

Young-Martinez to file, no later than October 17, 2022, a supplemental

reporter’s record containing either the trial exhibits or written verification the

exhibits cannot be located. The Court will reset the deadline for the filing of

appellants’ brief upon the filing of the supplemental reporter’s record or requested

verification.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Kim Cooks, Presiding Judge of the 255th Judicial District Court; Ms.

Young-Martinez; and, the parties.

                                             /s/   KEN MOLBERG
                                                   JUSTICE